Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 21, 2006                                                                        Clifford W. Taylor,
                                                                                                Chief Justice

  129639(62) 	                                                                        Michael F. Cavanagh
  129640                                                                              Elizabeth A. Weaver
                                                                                             Marilyn Kelly
                                                                                        Maura D. Corrigan
                                                                                      Robert P. Young, Jr.
                                                                                      Stephen J. Markman,
  TIMOTHY KING, Personal                                                                             Justices
  Representative of the Estate of
  ANDREW BAKER,
               Plaintiff-Appellant,
  v       	                                                SC: 129639, 129640
                                                           COA: 259136, 259229
                                                           Livingston CC: 04-020535-NH
  MICHAEL BRIGGS, D.O., MERLE

  HUNTER, M.D., EMERGENCY 

  PHYSICIANS MEDICAL GROUP, 

  P.C., and McPHERSON HOSPITAL, 

  a/k/a TRINITY HEALTH-MICHIGAN,

               Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  December 27, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

         MARKMAN, J., concurs and states as follows:

         Plaintiff has filed a motion for reconsideration with regard to this Court’s order
  denying his application for leave to appeal. Plaintiff specifically requests that this Court
  grant leave to clarify footnote 14 of Waltz v Wyse, 469 Mich 642, 652 (2004).

          In Waltz, this Court held that although the filing of a notice of intent in compliance
  with MCL 600.2912b tolls the two-year period of limitations, MCL 600.5805(6), it does
  not toll the additional period permitted for filing wrongful death actions under the
  wrongful death saving provision, MCL 600.5852, because MCL 600.5856(d) only tolls
  the applicable “statute of limitations” and the wrongful death saving provision is not a
  statute of limitations.
                                                                                                                2


        In footnote 14 of Waltz, supra at 652, we stated, “Potentially, then, under §§
5805(5), 5852, and 5856(d), plaintiff had five years plus 182 days to commence her
lawsuit following the accrual of her cause of action.” (Emphasis in original). Plaintiff
states that the only possible way the period for filing a complaint can be extended to “five
years plus 182 days” is if the filing of the notice of intent tolls the additional period
permitted for filing wrongful death actions under the wrongful death saving provision. I
respectfully disagree.

        A plaintiff may have “five years plus 182 days” to file a complaint if the plaintiff
files a notice of intent before the expiration of the two-year limitations period. If a
plaintiff files a notice of intent before the expiration of the two-year limitations period,
this period may be tolled for 182 days and, if the plaintiff is issued letters of authority one
year and 182 days after filing the notice of intent, the plaintiff may have until three years
after the period of limitations has run to file a complaint. Two years, plus 182 days, plus
three years equals “five years plus 182 days.” Therefore, a plaintiff may have “five years
plus 182 days” to file a complaint, not because the additional period permitted for filing a
wrongful death action under the wrongful death saving provision is tolled, but because
the two-year limitations period is tolled.

       CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant
leave to appeal.

       KELLY, J., would grant reconsideration and, on reconsideration, would grant leave
to appeal to reconsider Waltz v Wyse, 469 Mich 642 (2004).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 21, 2006                      _________________________________________
        p0418                                                                 Clerk